          Case 1:21-cv-00196-CG Document 13 Filed 08/05/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ROSARIO RUBEN VALDESPINO,

                     Plaintiff,

v.                                                               No. CV 21-196 CG

KILOLO KIJAKAZI, 1
Commissioner of the
Social Security Administration,

                     Defendant.

                     ORDER TO SEAL ADMINISTRATIVE RECORD

       THIS MATTER is before the Court on Defendant Kilolo Kijakazi’s Unopposed

Motion to Seal Administrative Record (the “Motion”), (Doc. 11), filed August 4, 2021.

The Court, having considered the Motion and noting it is unopposed, finds the Motion is

well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that the administrative record lodged by

Defendant in the above-referenced case shall be permanently sealed. Access to the

administrative record shall be limited to the Court and the case participants only.

       IT IS SO ORDERED.


                                    ____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




1
 Kilolo Kijakazi was appointed Acting Commissioner of the Social Security Administration on
July 9, 2021.
